FINAL REJECTION
This is in response to Applicant amendments filed on 11/19/2021 amending Claims 5, 8, and 10. Claims 1-10, and 15 are examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in Claim 4 “means for controlling the position of said mobile slide”; in Claim 5 “means for controlling the speed of rotation; and in Claim 10 “computing means” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “controlling the position”; “controlling the speed”; “controlling the variable section”; and “computing”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 5; 8; and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the limitation “means for controlling the position” is interpreted as “an electric or hydraulic actuator 30”; the limitation “means for controlling the speed of rotation” in claim 5 is interpreted as “computing means 31 (interpreted as FADEC controller) and electrical motor 24”;  and the limitation “computing means” in claim 10 is interpreted as “FADEC controller or equivalent controller.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2; 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nebgen (US 3,788,066) in view of Doll (US 2006/0042276), Bouchard (US 4,212,168), and Ajami (US 2016/0195025).

Regarding Claim 1: Nebgen discloses a method of regulating a cooling system (the cooling system discloses the method of operating/regulating, see annotated figure 066’) of a gas turbine engine (open Brayton cycle engine, not labeled, see abstract, and annotated figure 066’), the cooling system comprising: at least one oil circuit (Col. 9 L.  17-21 discloses cooling lubricating oil in Brayton cycle turbines, and a fortiori at least one oil circuit to circulate the lubricating oil, see annotated figure 066’) and cooling means for cooling oil of said oil circuit (Col. 8 L. 62- Col. 9 L. 21 discloses cooling lubricating oil with refrigeration system, i.e. cooling means, present in the invention), the cooling means including:a refrigerant circuit (see annotated figure I) provided with a first heat exchanger (67; Fig. 3) for exchanging heat between a refrigerant (refrigerant, not numbered, see Cl. 10 . L17-26) and air (“ambient air” in Fig. 3) and forming a condenser (“condenser” in Fig. 3), a second heat exchanger (61; Fig. 3) for exchanging heat between the refrigerant and the oil of the oil circuit and forming an evaporator (“evaporator”; Fig. 3; see Col. 8 L. 62- Col. 9 L. 21 discloses that discloses cooling oil in addition to air via the refrigeration system and therefore providing heat exchange between the evaporator, i.e. heat extractor, and oil), a pressure reducer (expansion valve 76 reduces the pressure of the refrigerant; see Fig. 3 and annotated figure 066’) mounted downstream (see annotated figure 066’) from the first heat exchanger and upstream from the second heat exchanger (see annotated figure 066’), in the a refrigerant flow direction (see arrow direction in 62, 63, 65, and 68; Fig. 3), and a compressor (64, Fig. 3) mounted downstream from the second 
Nebgen is silent regarding the cooling system further having the first regulator means being configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions, the method comprises regulating the pressure of the refrigerant entering the first heat exchanger; and varying the pressure of the refrigerant entering the first heat exchanger as a function of external conditions, and the gas turbine engine being an aircraft gas turbine engine.
However, Doll teaches a cooling means (refrigeration system 100; Fig. 1) similar as the cooling means of Nebgen, having a first regulator means (152 and 140; Fig. 1) configured to vary a pressure (discharge pressure detected by 122; Fig. 1 and [0031]) of the refrigerant entering a first heat exchanger (106; Fig. 1) as a function (reference map [0031-34] ) of external conditions (ambient temperature detected by 174; Fig. 1 and [0031-34]) (see [0031-34] and Fig. 1 wherein the 152 is actuated following the reference maps that establishes a function between ambient temperature and discharge pressure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen to have the first regulator means being configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions, as taught by Doll. Doing so would provide a more efficient way to cool the oil by providing sufficient and adequate refrigeration need based external 
Nebgen in view of Doll is silent regarding the method comprises regulating the pressure of the refrigerant entering the first heat exchanger; and varying the pressure of the refrigerant entering the first heat exchanger as a function of external conditions.
However, Bouchard teaches a method of operating a cooling system (“cooling system”, not labeled, see abstract), the cooling system having a refrigerant circuit (circuit between 16 and 18 containing refrigerant fluid, see Abstract and Fig. 1) with a first heat exchanger (18, Fig. 1) and a second heat exchanger (16, Fig. 1) and the method comprising regulating the pressure of the refrigerant entering the first heat exchanger; and varying the pressure of the refrigerant entering the first heat exchanger as a function of external conditions (see for example Tables 1-3, Col. 3 L. 56-59, Col. 4 L. 59-65, and/or Col. 5 L. 21-43 wherein “a compressor [being positioned directly upstream of the first heat exchanger see Fig. 1] with a variable output which can continuously increase the refrigerant pressure with increase in ambient temperature [i.e. external conditions]”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the cooling system of Nebgen in view of Doll to have the method comprises regulating the pressure of the refrigerant entering the first heat exchanger; and varying the pressure of the refrigerant entering the first heat exchanger as a function of external conditions, as taught by Bouchard. Doing so would provide better condensation of the refrigerant, as recognized by Bouchard (see Col. 4 L. 59-60).

However, Ajami teaches the use of a gas turbine engine in an aircraft to produce electricity and/or thrust ([0002]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of the gas turbine engine of Nebgen to use it in an aircraft and thus having the gas turbine engine being an aircraft gas turbine engine, as taught by Ajami, to provide electricity and/or thrust, as recognized by Ajami, see [0002]. 

    PNG
    media_image1.png
    596
    571
    media_image1.png
    Greyscale

Regarding Claim 2:  Nebgen in view of Doll,  Bouchard, and Ajami teaches all the limitations of Claim 1, as stated above, and Bouchard further teaches  regulating a flow rate of refrigerant entering the first heat exchanger (Col. 3 L. 55-56 wherein the refrigerant flow through the condenser varies).

Regarding Claim 6: Nebgen in view of Doll, Bouchard, and Ajami teaches all the limitation of Claim 1, as stated above, and Doll further teaches the compressor being a centrifugal compressor (see [0017]) including a rotor (the centrifugal compressor has necessarily a rotor)s wherein a speed of rotation of the rotor determines a pressure of the refrigerant (refrigerant, see abstract) at the an outlet (opening between 104 and 102; Fig. 1) of the compressor (the speed at which the compressor is driven, i.e. rotor speed, necessarily determine fluid dynamic characteristics, e.g. pressure, of the refrigerant, see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nebgen in view of Doll, because it has been held that a simple substitution of one known element (in this case, the centrifugal compressor of Nebgen) for another (in this case,  the compressor of ref Doll) to obtain predictable results (in this case, compress the refrigerant) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.
Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary affect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 

Regarding Claim 7: Nebgen in view of Doll, Bouchard, and Ajami teaches all the limitation of Claim 6, as stated above, and Doll further teaches means for controlling the speed of rotation of the rotor (152 and 140, Fig. 1 [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen to have means for controlling a speed rotation of the rotation of the rotor, as taught by Doll. Doing so would provide the ability to adjust fluid dynamics characteristics of the refrigerant. 

Regarding Claim 15: Nebgen in view of Doll, Bouchard, and Ajami teaches all the limitation of Claim 6, as stated above, and Bouchard further teaches increasing the pressure of the refrigerant entering the first heat exchanger in response to an increase of a temperature of outside air (see for example Tables 1-3, Col. 3 L. 56-59, Col. 4 L. 59-65, and/or Col. 5 L. 21-43 wherein “a compressor [being positioned directly upstream of the first heat exchanger see Fig. 1] with a variable output which can continuously increase the refrigerant pressure with increase in ambient temperature [i.e. external conditions]”).

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nebgen in view of Doll, Bouchard, and Ajami, as applied to Claim 1 above, and further in view of Hattori (US 2003/0007873).

Regarding Claim 3:  Nebgen in view of Doll, Bouchard, and Ajami teaches all the limitation of Claim 1, but is silent regarding the compressor being a supercharger comprising rotors formed by rotary screws.
However, Hattori teaches a cooling means (refrigeration system, not numbered, [0004]) similar as the cooling means of Nebgen, having a compressor (1, Fig. 6), wherein the compressor is a supercharger comprising rotors formed by rotary screws (12 and 13, Figs. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen in view of Doll, Bouchard, and Ajami to have the compressor being a supercharger comprising rotors formed by rotary screws, as taught by Hattori. Doing so would provide a more reliable and durable compressor, as recognized by Hattori, see [0014]. 


    PNG
    media_image2.png
    761
    481
    media_image2.png
    Greyscale

Regarding Claim 4: Nebgen in view of Doll, Bouchard, and Ajami, and further in view of Hattori teaches all the limitations of Clam 3, as stated above, and Hattori further teaches the first regulator means including a mobile slide (see annotated figure 873’)  having an adjustable position relative to the rotors of the compressor (see annotated figure 873’), the pressure of the refrigerant at an outlet (26a, Figs. 1(A) and 2(A)) of the compressor being dependent on the position of said slide (the mobile slide, i.e. the internal ratio control valve 3, control the internal volume Vi which is link to the compression pressure P2, i.e. pressure in 
Regarding Claim 5: Nebgen in view of Doll, Bouchard, and Ajami, and further in view of Hattori teaches all the limitations of Clam 3, as stated above, and Hattori further teaches the second regulator means including means for controlling a speed rotation of the rotation of the rotors of the compressor (computer device, 11, and 2, see Fig. 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen in view of Doll, Bouchard, and Ajami to have means for controlling a speed rotation of the rotation of the rotors of the compressor, as taught by Hattori. Doing so would provide the ability to adjust fluid dynamics characteristics, e.g. flow rate, of the refrigerant, as recognized by Hattori, see [0064]. 
Regarding Claim 9:  Nebgen in view of Doll, Bouchard, and Ajami, and further in view of Hattori teaches all the limitations of Clam 3, as stated above, and Hattori further teaches the means for controlling the speed of rotation of at least one rotor of the compressor comprising an electric motor (2, Fig. 6) controlled by a computer (computer device, not numbered, Fig. 6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen in view of Doll, and further in view of Bouchard, as applied to Claim 2 above, and as evidenced by Pham (US 2009/0090118), 


Regarding Claim 10: Nebgen in view of Doll, Bouchard, and Ajami teaches all the limitation of Claim 2, as stated above, and Nebgen further discloses  determining at least one of the following: a necessary speed of rotation of the compressor (the compressor rotate at certain speed to enable cooling for the refrigeration system, see below), as a function of: wherein the at least one input parameter comprising a characteristic of the compressor ( in order for the refrigeration system to work the compressor needs to rotate at a certain speed determined as a function of the power output required by the compressor, i.e. compressor characteristics, as evidenced by Pham see Fig. 6).

Nebgen in view of Doll, Bouchard, and Ajami, as applied above, is silent regarding the compressor being a centrifugal compressor.
However, Doll further teaches the compressor being a centrifugal compressor (see [0017]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nebgen in view of Doll, Bouchard, and Ajami, because it has 418, 82 USPQ2d at 1396, MPEP 2141 III B.
Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary taffect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen in view of Doll, Bouchard, and Ajami, as applied to claim 6 and further in view of Kawakami (US 6,352,207).

Regarding Claim 8: Nebgen in view of Doll, Bouchard, and Ajami teaches all the limitations of Claim 6, as stated above, and Nebgen further discloses a second regulator means 
 Nebgen is silent regarding the variable section valve being a variable-section diaphragm valve.
However, Kawakami teaches a refrigeration cycle (“refrigeration cycle”, not labeled, Col. 1 L. 6) having a variable-section diaphragm valve for throttle valve (Col. 1 L. 46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the throttle valve of Nebgen in view of Doll, Bouchard, and Ajami tohave a variable-section diaphragm valve, as taught by Kawakami. Doing so would provide the ability to actuate passively the valve based on the temperature, as recognized by Kawakami, see Col. 1 L. 45-54. 

Response to Arguments
Applicant’s arguments filed 11/19/2021 have been considered but are not convincing for the following reasons:
Applicant asserts that combining Bouchard to Neglen is improper as Bouchard teaches away from Neglen.
More precisely Applicant’s representative asserts that in Bouchard the element 16, is a condenser, and thus its interpretation by the office as the second heat exchanger, i.e. evaporator is improper. Applicant’s representative further develops that since element 16 is a condenser, the refrigeration system of Bouchard is very different from the one of Neglen in which the second heat exchanger is an evaporator, and thus making the combination improper. However, in steam condenser”, however, it is clear that the term “steam condenser” corresponds to the ability of element 16 to cool the steam and condensate the hot steam surrounding element 16 and not to condensate the refrigerant. In fact, element 16  transfers heat from the steam to the refrigerant and provides evaporation of the refrigerant while the hot steam is condensated,  see for example, Col. 4 L. 24-22 and  Col. 8 L. 11-14  which recites “the refrigerant enters the condenser and is vaporized in it by condensing steam” and “Conduit 48 delivers the liquid refrigerant to the inlet side of steam condenser 16 in which the refrigerant is vaporized by heat exchange with the spent steam in the hot-well”, respectively. Consequently, element 16 vaporizes the refrigerant and thus is an evaporator for the refrigeration system, as it is for element 61 of Neglen (interpreted as the second heat exchanger that vaporizes the refrigerant). Thus, the interpretation of 16 as an evaporator is commensurate with the interpretation of Neglen, Applicant’s description, and thus proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741